In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00265-CV
                  ___________________________

       CHESTER WILDER AND CAROLYN WILDER, Appellants

                                  V.

JOHNSTON CUSTOM HOMES, INC. AND JEROLD B. JOHNSTON, Appellees




              On Appeal from County Court at Law No. 3
                       Tarrant County, Texas
                   Trial Court No. 2017-005058-3


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Pro se Appellants Chester and Carolyn Wilder filed a notice of appeal

attempting to appeal three interlocutory trial court orders: (1) “Order Granting

Defendants’ Motion to Strike Plaintiffs’ Recently-Asserted Cause of Action or, in the

Alternative[,] Rule 70 Motion for Continuance”; (2) “Order Granting Defendants’

Motion for Protection/Motion to Strike Plaintiffs’ Motion for Summary Judgment”;

and (3) “Order Granting Motion to Withdraw as Counsel [for the Wilders].” By letter

dated July 19, 2019, we informed the Wilders of our concern that we may lack

jurisdiction to consider their appeal due to the apparently interlocutory nature of the

orders. We requested a response showing grounds for continuing the appeal be filed

by Monday, July 29, 2019.

      In response to our letter, the Wilders argued that the trial court’s orders striking

a late-added cause of action and striking their motion for summary judgment

effectively dismissed their case as a whole.      But we have already rejected these

arguments in the Wilders’ previous attempt to appeal those two orders. Wilder v.

Johnston Custom Homes, Inc., No. 02-19-00169-CV, 2019 WL 3436606, at *1 (Tex.

App.—Fort Worth July 30, 2019, no pet. h.) (per curiam) (mem. op.). As we noted

then, “the trial court has disposed of some of the Wilders’ claims but has left others

pending, including claims for breach of contract, fraud in the inducement, and

violations of the Texas Deceptive Trade Practices Act,” and the Appellees’

counterclaims still remain. Id. In their response to our jurisdictional inquiry, the
                                           2
Wilders provide no explanation for how the trial court’s order allowing their attorney

to withdraw (1) changed the interlocutory nature of the first two orders or (2)

constitutes an appealable final judgment. It does neither of those things—the order

allowing their attorney to withdraw does not state that it is a final judgment and does

not dispose of the Wilders’ remaining claims. See In re Elizondo, 544 S.W.3d 824, 828

(Tex. 2018) (orig. proceeding) (stating that an order or judgment is final if it finally

disposes of all pending claims and parties or if it states that it does).

       “Texas appellate courts have jurisdiction only over final orders or judgments

unless a statute permits an interlocutory appeal.” In re Roxsane R., 249 S.W.3d 764,

774–75 (Tex. App.—Fort Worth 2008, orig. proceeding). The trial court has not

rendered a final judgment or an appealable interlocutory order. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014 (listing orders from which interlocutory appeals may be

taken). We therefore dismiss the Wilders’ attempted appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                         Per Curiam

Delivered: August 15, 2019




                                              3